Exhibit 10.10

 

SEVERANCE AGREEMENT

 

THIS SEVERANCE AGREEMENT (this “Agreement”) is entered into as of the      day
of            200  , by and between THQ INC., a Delaware corporation (the
“Company”), and      , (the “Executive”).

 

W I T N E S S E T H

 

WHEREAS, the Executive currently serves as a key employee of the Company and the
Executive’s services and knowledge are valuable to the Company in connection
with the management of one or more of the Company’s principal operating
functions, departments, divisions or subsidiaries; and

 

WHEREAS, the Board has determined that it is in the best interests of the
Company and its stockholders to encourage the Executive’s continued services and
to ensure the Executive’s continued dedication and objectivity in the event of
any threat or occurrence of, or negotiation or other action that could lead to,
or create the possibility of, a Change in Control of the Company, without
concern as to whether the Executive might be hindered or distracted by personal
uncertainties and risks created by any such possible Change in Control; and

 

WHEREAS, to encourage the Executive’s full attention and dedication to the
Company, the Board has authorized the Company to enter into this Agreement.

 

NOW, THEREFORE, the Company and the Executive hereby agree as follows:

 

1.                                       Definitions.

 

1.1                                 “Board” means the Board of Directors of the
Company.

 

1.2                                 “Cause” means (i) a material breach by the
Executive of those duties and responsibilities of the Executive which do not
differ in any material respect from the duties and responsibilities of the
Executive during the 90-day period immediately prior to a Change in Control
(other than as a result of incapacity due to physical or mental illness), which
breach is committed in bad faith or without reasonable belief that such breach
is in the best interests of the Company and is not remedied within 15 days after
receipt of written notice specifying such breach, or (ii) the commission by the
Executive of, or plea of guilty, no contest or nolo contendere to, (x) illegal
conduct or gross misconduct that is materially injurious to the Company or (y)
any felony (unless arising as a result of vicarious liability or a traffic
violation).

 

In the event of a termination before, but in connection with, a Change in
Control, the date immediately prior to the Date of Termination shall be
substituted for the reference to a Change in Control in this definition of
Cause.

 

1.3                                 “Change in Control” means the occurrence of
either of the following:

 

1.3.1                        The acquisition by any Person of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 30% or more of either (i) the Outstanding Company Common Stock, or (ii) the
combined voting power of the Outstanding Company

 

1

--------------------------------------------------------------------------------


 

Voting Securities; provided, however, that the following acquisitions shall not
constitute a Change in Control:

 

1.3.1.1               any acquisition of voting securities of the Company
directly from the Company (including any acquisition resulting from the exercise
of a conversion or exchange privilege in respect of outstanding convertible or
exchangeable securities), unless such acquisition in connection with a
Reorganization;

 

1.3.1.2               any acquisition by the Company of voting securities of the
Company; or

 

1.3.1.3               any acquisition by an employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company;

 

provided further that, for purposes of Section 1.3.1.2, if any Person (other
than the Company or any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company) shall
become the beneficial owner of 30% or more of the Outstanding Company Common
Stock or 30% or more of the Outstanding Company Voting Securities by reason of
an acquisition by the Company of another entity, and such Person shall, after
such acquisition by the Company, become the beneficial owner of any additional
shares of the Outstanding Company Common Stock or any additional Outstanding
Company Voting Securities and such beneficial ownership is publicly announced,
such additional beneficial ownership shall constitute a Change in Control.

 

1.3.2                        The individuals who, at any time, constitute the
Incumbent Board cease for any reason to constitute at least a majority of the
Board.

 

1.4.                              “Code” means the Internal Revenue Code of
1986, as amended.

 

1.5.                              “Date of Termination” means (i) the effective
date on which the Executive’s employment by the Company terminates as specified
in a prior written notice by the Company or the Executive, as the case may be,
to the other, or (ii) if the Executive’s employment by the Company terminates by
reason of death, the date of death of the Executive.  Notwithstanding the
foregoing, (x) in the event that the Executive’s employment is terminated
before, but in connection with, a Change in Control, the date fifteen days after
the date of a written notice of the Executive’s employment termination (or, if
earlier or such notice is not provided, the actual date of termination) shall be
the Executive’s “Date of Termination,” and (y) in the event that a notice
described in clause (i) of the preceding sentence is provided by the Company to
the Executive during the Termination Period, at all events the Executive’s Date
of Termination shall be treated as if it occurred during the Termination Period.

 

1.6.                              “Exchange Act” means the Securities Exchange
Act of 1934, as amended.

 

1.7.                              “Good Reason” means, unless the Executive
expressly consents in writing, the occurrence of any of the following events
after a Change in Control:

 

1.7.1                        involuntary termination of the Executive’s
employment with the Company otherwise than as expressly permitted by this
Agreement;

 

2

--------------------------------------------------------------------------------


 

1.7.2                        a reduction by the Company in the Executive’s rate
of annual base salary as in effect immediately prior to such Change in Control
or as the same may be increased from time to time thereafter, or the Company’s
failure to pay such salary, which reduction or failure is not cured within 15
days after notice by the Executive to the Company thereof;

 

1.7.3                        any requirement by the Company that the Executive’s
primary work location be relocated outside a radius of 35 miles from his primary
work location at the time of the Change in Control.

 

1.7.4                        the failure of the Company, after a Change in
Control, to:

 

1.7.4.1               provide the Executive with employee benefit plans,
compensation plans, paid vacation, expense reimbursement and other fringe
benefits, on terms  that are no less favorable, in the aggregate, than those
provided under plans, practices, programs and policies of the Company as in
effect immediately prior to the Change in Control; or

 

1.7.4.2               provide the Executive and the Executive’s dependents with
welfare benefits (including, without limitation, medical, prescription, dental,
disability, salary continuance, employee life, group life, accidental death and
travel accident insurance plans and programs), that are no less favorable, in
the aggregate, than those provided under the plans, practices, programs and
policies of the Company as in effect immediately prior to the Change in Control.

 

1.7.5                        the failure of the Company to obtain the assumption
agreement as contemplated by Section 9.2 of the Agreement.

 

1.7.6                        a diminution of the Executive’s title or a material
diminution of the Executive’s duties, authorities or reporting responsibilities.

 

In the event of a termination before, but in connection with, a Change in
Control, the date immediately prior to the Date of Termination shall be
substituted for references to a Change in Control (other than as pertains to
Section 1.7.4) in this definition of Good Reason.

 

1.8.                              “Incumbent Board” means (i) the individuals
who, as of the date hereof, constitute the Board, and (ii) any individual who
becomes a director of the Company subsequent to the date hereof whose election,
or nomination for election by the Company’s stockholders, is approved by the
vote of at least a majority of the directors then comprising the Incumbent
Board; provided, however, that no individual who was initially elected as a
director of the Company as a result of an actual or threatened election contest,
as such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act, or any other actual or threatened solicitation of proxies or
consents by or on behalf of any Person other than the Board, shall be deemed to
be a member of the Incumbent Board

 

1.9.                              “Nonqualifying Termination” means a
termination of the Executive’s employment (i) by the Company for Cause, (ii) by
the Executive for any reason other than a Good Reason, (iii) as a result of the
Executive’s death, or (iv) by the Company due to the Executive’s absence from
his duties with the Company on a full-time basis for at least 180 days in any
365-day period as a result of the Executive’s incapacity due to physical or
mental illness.

 

3

--------------------------------------------------------------------------------


 

1.10.                        “Outstanding Company Common Stock” means, as of any
time, the shares of common stock of the Company outstanding as of that time.

 

11.                                 “Outstanding Company Voting Securities”
means, as of any time, the securities of the Company entitled to vote generally
in the election of directors outstanding as of that time.

 

1.12.                        “Payment Trigger Date” generally means the Date of
Termination; provided, however, that in the event of a termination of the
Executive’s employment before, but in connection with, a Change in Control, it
means the date of the Change in Control.

 

1.13.                        “Plan” means the Company’s 401(k) Plan or any
successor plan.

 

1.14.                        “Person” means any individual, entity or group, and
includes any “person” within the meaning of Section 13(d)(3) or 14(d)(2) of the
Exchange Act.

 

1.15.                        “Qualifying Termination” means any employment
termination other than a Nonqualifying Termination.

 

1.16.                        “Reorganization” means reorganization, merger or
consolidation.

 

1.17.                        “Termination Period” means the period of time
beginning with a Change in Control, and ending on the earlier to occur of
(i) one year following such Change in Control, and (ii) the Executive’s death;
provided, however, that any termination of the Executive’s employment by the
Company before, but in connection with, a Change in Control shall be deemed to
have occurred during the Termination Period.

 

2.                                       Payments Upon Termination of
Employment.

 

2.1                                 If during the Termination Period the
employment of the Executive shall terminate by reason of Qualifying Termination,
the Company shall pay to the Executive (or to the Executive’s beneficiary or
estate), as compensation for services rendered to the Company:

 

2.1.1                        Within 30 days following the Payment Trigger Date,
a cash amount equal to the sum of (i) the Executive’s annual base salary from
the Company and its affiliated companies through the Date of Termination, to the
extent not theretofore paid, and (iii) any compensation previously deferred by
the Executive (together with any interest and earnings thereon) and any accrued
vacation pay, in each case to the extent not theretofore paid; plus

 

2.1.2                        A cash amount equal to (i) one times the
Executive’s annual base salary from the Company and its affiliated companies in
effect at the time of the Date of Termination;  (ii) one times (A) the
Executive’s annual bonus paid, including any such amount that was subject to
deferral, to the Executive by the Company and its affiliated companies in
respect of the fiscal year of the Company immediately preceding the fiscal year
in which the Date of Termination occurs, or, if the Executive were ineligible
for a bonus in such year or such amount was not yet paid or determined, (B) the
Executive’s target bonus then in effect; (iii) the product of the amount
described in clause (ii) and a fraction, the numerator of which is the number of
days in the current fiscal year through the Date of Termination and the
denominator of which is 365; and (iv) any accrued but unpaid bonus for the
fiscal year ended immediately prior to the fiscal year in which

 

4

--------------------------------------------------------------------------------


 

the Date of Termination occurs.  Such aggregate amount shall be payable in a
lump sum (subject to any applicable payroll or other taxes required to be
withheld pursuant to Section 4 hereof) within 30 days following the Payment
Trigger Date.  The amounts payable pursuant to this Section 2.1.2 shall reduce,
dollar-for-dollar (but not below zero), any other amount of severance relating
to salary or bonus continuation otherwise payable to the Executive upon
termination of employment of the Executive under any severance plan, policy or
arrangement of the Company, and the Executive shall not be entitled to
post-employment benefits under any such plan, policy or arrangement to the
extent such benefits would be duplicative of, and of equal or lesser value to,
the post-employment benefits provided hereunder.  In the event of a termination
before, but in connection with, a Change in Control, the Executive shall receive
whatever amounts and benefits would be provided to him by the Company in the
absence of a Change in Control under the terms of any other agreement or
program, with such amounts offsetting the amounts or benefits otherwise due
hereunder (including under this Section 2) following the occurrence of the
Change in Control.  As used in this Agreement, a termination shall be treated as
occurring “before, but in connection with, a Change in Control” (or words of
like import) if it is reasonably demonstrated by the Executive that such
termination (x) is without Cause or for Good Reason and (y) arose in connection
with or in anticipation of a Change in Control (which shall in all events be
deemed demonstrated if such termination is within 90 days before the Change in
Control).  In no event shall the Executive be treated as having been terminated
before, but in connection with, a Change in Control if no Change in Control
occurs.

 

2.2                                 If during the Termination Period the
employment of the Executive shall terminate by reason of a Qualifying
Termination, the Executive shall also be entitled to the following:

 

2.2.1                        If on the Date of Termination the Executive shall
not be fully vested in the employer contributions made on his behalf under the
Plan, the Company shall pay to the Executive, outside of the Plan and within 30
days following the Payment Trigger Date, a lump sum cash amount equal to the
value of the unvested portion of such employer contributions (and the Executive
shall forfeit any such unvested employer contributions); provided, however, that
if any payment pursuant to this Section 2.2.1 may or would result in such
payment being deemed a transaction which is subject to Section 16(b) of the
Securities Exchange Act, the Company shall make such payment so as to meet the
conditions for an exemption from such Section 16(b) as set forth in the
rules (and interpretive and no-action letters relating thereto) under
Section 16.  The value of any such unvested employer contributions shall be
determined as of the Date of Termination; provided that if the common stock of
the Company is traded on NASDAQ or any stock exchange on the Date of
Termination, the value of a share of common stock of the Company shall be the
closing price on NASDAQ or such stock exchange on the Date of Termination or, if
such date is not a trading day, on the immediately preceding trading day.

 

2.2.2                        For a period of 12 months commencing on the Payment
Trigger Date, the Company shall provide policies of medical, accident,
disability and life insurance that are no less favorable, in the aggregate, with
respect to the Executive and his dependents (taking into consideration level of
coverage and terms) than those in effect immediately prior to the Payment
Trigger Date or, if more favorable to the Executive, as provided generally with
respect to other peer executives of the Company and its affiliated companies,
and the Company and the Executive shall share the costs of the continuation of
such insurance coverage in the same proportion as such costs were shared
immediately prior to the Payment Trigger Date.

 

5

--------------------------------------------------------------------------------


 

2.2.3                        If on the Date of Termination the Executive shall
not be fully vested with respect to any stock options and shares of restricted
stock previously granted to the Executive, on the Date of Termination all such
stock options and shares of restricted stock shall become immediately vested and
exercisable (notwithstanding any provision of the Company’s applicable equity
plans to the contrary).  Such options shall be exercisable for such period
following the Date of Termination as is provided in the plan and/or agreement
pursuant to which such options or shares of restricted stock were granted.  In
the event of a termination of the Executive’s employment before, but in
connection with, a Change in Control, the Executive shall not forfeit or further
vest in any unvested options or shares of restricted stock between his Date of
Termination and the Change in Control but all such awards shall vest in full
upon the Change in Control.

 

2.3                                 If during the Termination Period the
employment of the Executive shall terminate by reason of a Nonqualifying
Termination, then the Company shall pay to the Executive within 30 days
following the Date of Termination, a cash amount equal to the sum of (i) the
Executive’s annual base salary from the Company and its affiliated companies
through the Date of Termination, to the extent not theretofore paid, and
(ii) any compensation previously deferred by the Executive (together with any
interest and earnings thereon) and any accrued vacation pay, in each case to the
extent not theretofore paid.

 

3.                                       Limitation on Payments by the Company. 
Solely for the purposes of the computation of benefits under this Agreement and
notwithstanding any other provisions hereof, payments to the Executive under
this Agreement shall be reduced (but not below zero) so that the present value,
as determined in accordance with Section 280G(d)(4) of the Code, of such
payments plus any other payments that must be taken into account for purposes of
any computation relating to the Executive under Section 280G(b)(2)(A)(ii) of the
Code, shall not, in the aggregate, exceed 2.99 times the Executive’s “base
amount,” as such term is defined in Section 280G(b)(3) of the Code. 
Notwithstanding any other provision hereof, no reduction in payments under the
limitation contained in the immediately preceding sentence shall be applied to
payments hereunder which do not constitute “excess parachute payments” within
the meaning of the Code.  Any payments in excess of the limitation of this
Section 3 or otherwise determined to be “excess parachute payments” made to the
Executive hereunder shall be deemed to be overpayments which shall constitute an
amount owing from the Executive to the Company with interest from the date of
receipt by the Executive to the date of repayment (or offset) at the applicable
federal rate under Section 1274(d) of the Code, compounded semi-annually, which
shall be payable to the Company upon demand.

 

4.                                       Withholding Taxes.  The Company may
withhold from all payments due to the Executive (or his beneficiary or estate)
hereunder all taxes which, by applicable federal, state, local or other law, the
Company is required to withhold therefrom.

 

5.                                       Reimbursement of Expenses.  If any
contest or dispute shall arise under this Agreement involving termination of the
Executive’s employment with the Company or involving the failure or refusal of
the Company to perform fully in accordance with the terms hereof, the Company
shall reimburse the Executive, on a current basis, for all legal fees and
expenses, if any, reasonably incurred by the Executive in connection with such
contest or dispute, together with interest in an amount equal to the prime or
reference rate of the Company’s principal bank from time to time in effect, but
in no event higher than the maximum legal rate permissible under applicable law,
such interest to accrue from the date 20 days after the Company receives the
Executive’s statement for such fees and expenses through the

 

6

--------------------------------------------------------------------------------


 

date of payment thereof; provided, however, that in the event the resolution of
any such contest or dispute includes a finding that the Executive’s claims in
such contest or dispute were frivolous or brought by the Executive not in good
faith, (i) the Company shall be entitled to deduct and withhold from any funds
payable by the Company to the Executive the amount advanced or otherwise paid to
the Executive pursuant to this Section 5, and (ii) to the extent not reimbursed
to the Company in such manner, the Executive shall be required to reimburse the
Company, not later than in twelve equal monthly installments commencing 30 days
after such resolution, such amount.

 

6.                                       Operative Event.  Notwithstanding any
provision herein to the contrary, no amounts shall be payable hereunder unless
and until (i) there is a Change in Control at a time when the Executive is
employed by the Company or (ii) the Executive is terminated by the Company
before, but in connection with, a Change in Control.

 

7.                                       Termination of Agreement.

 

7.1                                 This Agreement shall be effective on the
date hereof and shall continue until terminated by the Company as provided in
Section 7.2 hereof; provided, however, that this Agreement shall terminate in
any event upon the first to occur of (i) the Executive’s death, and
(ii) termination of the Executive’s employment with the Company prior to a
Change in Control (unless such termination prior to a Change in Control is in
connection with a Change in Control).

 

7.2                                 The Company shall have the right, prior to a
Change in Control, in its sole discretion, pursuant to action by the Board, to
approve and cause the termination of this Agreement on such date as is fixed by
the Board for such termination, which date shall be at least one year after
notice thereof is given by the Company to the Executive in accordance with
Section 10 hereof; provided, however, that no such action shall be taken by the
Board during any period of time when the Board has knowledge that any Person has
taken steps reasonably calculated to effect a Change in Control until, in the
opinion of the Board, such Person has abandoned or terminated its efforts to
effect a Change in Control; and provided further, that in no event shall this
Agreement be terminated in the event of a Change in Control.

 

8.                                       Scope of Agreement.  Nothing in this
Agreement shall be deemed to entitle the Executive to continued employment with
the Company or its subsidiaries, and if the Executive’s employment with the
Company shall terminate prior to a Change in Control, the Executive shall have
no further rights under this Agreement; provided, however, that any termination
of the Executive’s employment following a Change in Control or before, but in
connection with, a Change in Control shall be subject to all of the provisions
of this Agreement.

 

9.                                       Successors; Binding Agreement.

 

9.1                                 This Agreement shall not be terminated by
any Reorganization of the Company irrespective of whether the Company is or is
not the surviving or resulting corporation or as a result of any transfer of all
or substantially all of the assets of the Company.  In the event of any such
Reorganization or transfer of assets, the provisions of this Agreement shall be
binding upon the surviving or resulting corporation or the Person to which such
assets are transferred.

 

9.2                                 The Company agrees that concurrently with
any Reorganization or transfer of assets referred to in Section 9.1 in which
either the Company is not the surviving

 

7

--------------------------------------------------------------------------------


 

Person or the surviving Person or successor or transferee is not deemed to
assume this Agreement by operation of law, the Company will cause the surviving
Person, successor or transferee unconditionally to assume, by written instrument
delivered to the Executive (or his beneficiary or estate), all of the
obligations of the Company hereunder.  Failure of the Company to obtain such
assumption prior to the effectiveness of any such Reorganization or transfer of
assets shall be a breach of this Agreement and shall entitle the Executive to
compensation and other benefits from the Company in the same amount and on the
same terms as the Executive would be entitled hereunder if the Executive’s
employment were terminated following a Change in Control by reason of a
Qualifying Termination.  For purposes of implementing the immediately preceding
sentence, the date on which any such Reorganization or transfer becomes
effective shall be deemed the Date of Termination.

 

9.3                                 This Agreement shall inure to the benefit of
and be enforceable by the Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees.  If the Executive shall die while any amounts would be payable to the
Executive hereunder had the Executive continued to live, then, unless otherwise
provided herein, all such amounts, shall be paid in accordance with the terms of
this Agreement to such Persons appointed in writing by the Executive to receive
such amounts or, if no Person is so appointed, to the Executive’s estate.

 

10.                                 Notices.

 

10.1                           For purposes of this Agreement, all notices and
other communications required or permitted hereunder shall be in writing and
shall be deemed to have been duly given when delivered or five days after
deposit in the United States mail, certified and return receipt requested,
postage prepaid, addressed (i) if to the Executive, to the residence address of
the Executive maintained from time to time by the Company; and if to the
Company, to its chief executive office, attention Chief Executive Officer, with
a copy to the Secretary of the Company; (ii) to such other address as either
party may have furnished to the other in writing in accordance herewith, except
that notices of change of address shall be effective only upon receipt.

 

10.2                           A written notice of the Executive’s Date of
Termination by the Company or the Executive, as the case may be, to the other,
shall (i) indicate the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated, and (iii) specify the termination
date (which date shall be not less than 15 days after the giving of such
notice).  The failure by the Executive or the Company to provide such notice or
to set forth in such notice any fact or circumstance which contributes to a
showing of Good Reason or Cause shall not waive any right of the Executive or
the Company hereunder or preclude the Executive or the Company from asserting
such fact or circumstance in enforcing the Executive’s or the Company’s rights
hereunder.

 

11.                                 Full Settlement; No Mitigation; Resolution
of Disputes.

 

11.1                           Subject to Section 5, the Company’s obligation to
make any payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action which the Company may have
against the Executive or other Persons.  In no event shall the Executive be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to the Executive under

 

8

--------------------------------------------------------------------------------


 

any of the provisions of this Agreement and, such amounts shall not be reduced
whether or not the Executive obtains other employment.

 

11.2                           If there shall be any dispute between the Company
and the Executive in the event of any termination of the Executive’s employment,
then, unless and until there is a final, nonappealable judgment by a court of
competent jurisdiction declaring that such termination was for Cause, that Good
Reason did not exist, or that the Company is not otherwise obligated to pay any
amount or provide any benefit to the Executive and his dependents or other
beneficiaries, as the case may be, under Sections 2.1 or 2.2 hereof, the Company
shall pay all amounts, and provide all benefits, to the Executive and his
dependents or other beneficiaries, as the case may be, that the Company would be
required to pay or provide pursuant to Sections 2.1 and 2.2 hereof as though
such termination were by the Company without Cause or by the Executive with Good
Reason; provided, however, that the Company shall not be required to pay any
disputed amounts pursuant to this section except upon receipt of an undertaking
by or on behalf of the Executive to repay all such amounts to which the
Executive is ultimately adjudged by such court not to be entitled.

 

12.                                 Employment with Subsidiaries.  Employment
with the Company for purposes of this Agreement shall include employment with
any corporation or other entity in which the Company has a direct or indirect
ownership interest of 50% or more of the total combined voting power of the then
outstanding securities of such corporation or other entity entitled to vote
generally in the election of directors.

 

13.                                 Governing Law; Validity.  The
interpretation, construction and performance of this Agreement shall be governed
by and construed and enforced in accordance with the internal laws of the State
of Delaware without regard to the principle of conflicts of laws.  The
invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which other provisions shall remain in full force and effect.

 

14.                                 Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed to be an
original and all of which together shall constitute one and the same instrument.

 

15.                                 Miscellaneous.  No provision of this
Agreement may be modified or waived unless such modification or waiver is agreed
to in writing and signed by the Executive and by a duly authorized officer of
the Company.  No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.  Failure by the Executive or the Company to insist upon strict
compliance with any provision of this Agreement or to assert any right the
Executive or the Company may have hereunder, including, without limitation, the
right of the Executive to terminate employment for Good Reason, shall not be
deemed to be a waiver of such provision or right or any other provision or right
of this Agreement.  The rights of, and benefits payable to, the Executive, his
estate or his beneficiaries pursuant to this Agreement are in addition to any
rights of, or benefits payable to, the Executive, his estate or his
beneficiaries under any other employee benefit plan or compensation program of
the Company.

 

16.                                 Applicable Law.  The intent of the parties
is that this Agreement will be in full compliance with all applicable laws,
including without limitation, Section 409A of the Code and any laws of a
jurisdiction outside of the United States to which the Executive or the Company
are subject.  In the

 

9

--------------------------------------------------------------------------------


 

event that the Company determines that any provision of this Agreement is
inconsistent with the requirements of any such law, the Company reserves the
right to modify or reinterpret such provision (including, without limitation, by
delay of payments otherwise due) without formal amendment to the extent it deems
necessary to comply therewith while giving maximum effect to the original intent
of the parties.  This Section 16 is not intended to provide a guarantee of tax
treatment.

 

[Remainder of Page Intentionally Left Blank]

 

10

--------------------------------------------------------------------------------


 

17.                                 Entire Agreement.  This Agreement represents
the complete understanding of the parties and supersedes any and all agreements,
understandings and discussions, whether written or oral, between the Executive
and the Company or any of its affiliated companies with respect to the subject
matter hereof, including, without limitation, the Severance Agreement entered
into as of             ,  by and between the Executive and the Company.

 

IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the day and year first above written.

 

 

THQ INC.

 

 

 

 

 

 

 

By:

 

 

 

Brian J. Farrell, Chief Executive Officer

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

11

--------------------------------------------------------------------------------